
	

114 HR 3829 IH: UNRWA Anti-Incitement and Anti-Terrorism Act
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3829
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Ms. Ros-Lehtinen introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To promote transparency, accountability, and reform within the United Nations Relief and Works
			 Agency for Palestine Refugees in the Near East, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the UNRWA Anti-Incitement and Anti-Terrorism Act. (b)Table of contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. United States contributions to UNRWA.
					Sec. 4. Sense of Congress.
 2.FindingsCongress makes the following findings: (1)The total annual budget of the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), including its core programs, emergency activities, and special projects, exceeds $1,400,000,000.
 (2)The United States has long been the largest single contributing country to UNRWA. (3)From 1950 to 2014, the United States has contributed over $5,250,000,000 to UNRWA, including an average of over $277,000,000 per year between fiscal years 2009 and 2015.
 (4)UNRWA staff unions, including the teachers’ union, are frequently controlled by members affiliated with Hamas.
 (5)The curriculum of UNRWA schools, which use the textbooks of their respective host governments or authorities, has long contained materials that are anti-Israel, anti-Semitic, and supportive of violent extremism.
 (6)Despite UNRWA’s contravention of United States law and activities that compromise its strictly humanitarian mandate, UNRWA continues to receive United States contributions, including $408,751,396 in 2014.
 (7)Assistance from the United States and other responsible nations allows UNRWA to claim that criticisms of the agency’s behavior are unfounded. UNRWA spokesman Christopher Gunness has dismissed concerns by stating that, If these baseless allegations were even halfway true, do you really think the U.S. and [European Commission] would give us hundreds of millions of dollars per year?.
 (8)Former UNRWA general counsel James Lindsay noted in a 2009 report the following: (A)The United States, despite funding nearly 75 percent of UNRWA’s national budget and remaining its largest single country donor, has mostly failed to make UNRWA reflect U.S. foreign policy objectives . . . Recent U.S. efforts to shape UNRWA appear to have been ineffective . . ..
 (B)[T]he United States is not obligated to fund agencies that refuse to check its rolls for individuals their donors do not wish to support..
 (C)A number of changes in UNRWA could benefit the refugees, the Middle East, and the United States, but those changes will not occur unless the United States, ideally with support from UNRWA’s other main financial supporter, the European Union, compels the agency to enact reforms..
 (D)If the [UNRWA commissioner-general’s] power is used in ways that are [in] conflict with the donors’ political objectives, it is up to the donors to take the necessary actions to ensure that their interests are respected. When they have done so, UNRWA—given the tight financial leash it has been on for most of its existence—has tended to follow their dictates, even if sometimes slowly..
 (9)During Israel’s Operation Protective Edge in 2014 in response to Hamas rocket attacks against Israel, UNRWA’s Commissioner General gave a press briefing ignoring the extraordinary efforts Israel goes to avoid civilian casualties, and not once in the nearly 1,100 word statement mentioning Hamas or condemning Hamas’ use of Palestinian children, women, and men as human shields in violation of international humanitarian law.
 (10)On July 16, 2014, UNRWA reported that it had found 20 missiles in one of its schools in Gaza, likely placed there by Hamas, and then instead of dismantling the missiles, UNRWA returned them to the relevant authorities in Gaza, and since Hamas controls Gaza, it likely turned them back over to Hamas.
 (11)On July 22, 2014, UNRWA reported that it had found a second instance in which missiles were stockpiled in one of its schools in Gaza, and again failed to condemn Hamas publicly.
 (12)On July 29, 2014, UNRWA confirmed that, for the third time in less than a month, a stockpile of Hamas rockets was found in one of its schools in Gaza, establishing a pattern of Hamas weapons being stored in UNRWA facilities, and calling into question UNRWA’s claim of being caught unawares to Hamas’ actions.
 (13)On July 30, 2014, three Israeli Defense Force soldiers were killed in an explosion at a booby-trapped UNRWA health clinic, which was housing the opening to one of Hamas’ underground tunnels.
 (14)On July 30, 2014, John Ging, head of UNRWA from 2006–2011, when asked if Hamas has been using human shields and using United Nations schools and hospitals to store weapons and as a shelter from which to launch missiles into Israel, stated in an interview, Yes, the armed groups are firing their rockets into Israel from the vicinity of UN facilities and residential areas. Absolutely..
 (15)During Operation Protective Edge in Gaza, UNRWA repeatedly distorted the facts and accused Israel of targeting Palestinian women and children based off of the casualty numbers provided to it by Gaza’s Hamas-run Health Ministry, which has been shown to have deliberately lied about the casualty numbers.
 (16)On September 1, 2015, the nongovernmental organization, UN Watch, published a report which documented 12 different Facebook accounts operated by UNRWA officials that openly incite to anti-Semitism and violence, including Ahmed Fathi Bader, who identified himself as a Deputy School Principal at UNRWA and who praised the murder of a group of collaborators with the Jews.
 (17)On October 16, 2015, UN Watch published a report entitled Report on UNRWA Teachers and Other Officials Inciting Violence & Antisemitism, identifying an additional 10 UNRWA individuals that openly incite to anti-Semitism and violence, including Hani Al Ramahi, who identified himself as a Projects Support Assistant at UNRWA, and who posted an image that encouraged Palestinians to stab Zionist dogs.
 (18)On October 20, 2015, the United Nations Secretary-General’s Deputy Spokesman’s office, in response to a question regarding the UNRWA allegations raised in the UN Watch reports, stated that in a number of cases so far, the Agency has found staff Facebook postings to be in violation of its social media rules … the staff have been subject to both remedial and disciplinary action, including suspension and loss of pay. The remaining allegations are under assessment.
 (19)As of October 21, 2015, there have been at least 9 Israelis killed and dozens more injured in at least 44 violent attacks in Israel and the Palestinian territories since September 13, 2015.
 3.United States contributions to UNRWASection 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended by striking subsection (c) and inserting the following new subsection:
			
				(c)
 (1)WithholdingContributions by the United States to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise), may be provided only during a period for which a certification described in paragraph (2) is in effect.
 (2)CertificationA certification described in this paragraph is a written determination by the Secretary of State, based on all information available after diligent inquiry, and transmitted to the appropriate congressional committees along with a detailed description of the factual basis therefore, that—
 (A)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of UNRWA—
 (i)is a member of a foreign terrorist organization; (ii)has propagated, disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda; or
 (iii)has used any UNRWA resources, including publications or Web sites, to propagate or disseminate political materials, including political rhetoric regarding the Israeli-Palestinian conflict;
 (B)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being used by a foreign terrorist organization for operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials, or as an access point to any underground tunnel network, or any other purposes;
 (C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party independent auditing firm and has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by any foreign terrorist organization or members thereof;
 (D)no UNRWA-funded school or educational institution uses textbooks or other educational materials that propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or incitement;
 (E)no recipient of UNRWA funds or loans is a member of a foreign terrorist organization; and (F)UNRWA holds no accounts or other affiliations with financial institutions that the United States deems or believes to be complicit in money laundering and terror financing.
 (3)DefinitionsIn this section: (A)Appropriate congressional committeesThe term appropriate congressional committees means—
 (i)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives; and
 (ii)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (B)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (4)Effective duration of certificationThe certification described in paragraph (2) shall be effective for a period of 180 days from the date of transmission to the appropriate congressional committees, or until the Secretary receives information rendering that certification factually inaccurate, whichever is earliest. In the event that a certification becomes ineffective, the Secretary shall promptly transmit to the appropriate congressional committees a description of any information that precludes the renewal or continuation of the certification.
 (5)LimitationDuring a period for which a certification described in paragraph (2) is in effect, the United States may not contribute to UNRWA or a successor entity an amount on an annual basis that—
 (A)is greater than the highest annual contribution to UNRWA made by a member country of the League of Arab States for the same year;
 (B)as a proportion of the total UNRWA budget, exceeds the proportion of the total budget for the United Nations High Commissioner for Refugees (UNHCR) paid by the United States; or
 (C)exceeds 22 percent of the total budget of UNRWA..  4.Sense of CongressIt is the sense of Congress that—
 (1)the President and the Secretary of State should lead a high-level diplomatic effort to encourage other responsible nations to withhold contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance Act of 1961 (as added by section 3 of this Act);
 (2)citizens of recognized states should be removed from UNRWA’s jurisdiction; (3)UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner for Refugees; and
 (4)in order to alleviate the suffering of Palestinian refugees, responsibility for those refugees should be fully transferred to the Office of the United Nations High Commissioner for Refugees.
			
